DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 11 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reith (DE 10 2014 203 269 A1).
Regarding Independent Claim 1, Reith teaches a windscreen wiper (Fig. 1) a motor vehicle (Paragraph [0001]), which includes a wiper blade (wiper blade, 5) and a driving system (Fig. 2), the driving system (Fig. 2) comprises a wiper motor (drive motor, 6) for driving the wiper blade (5), the driving system (Fig. 2) further comprises: a wheel plate (worm wheel, 12) driven by the wiper motor (6) to pivot about a central axis of rotation (Annotated Fig. 3) of the wheel plate (12; via pivot joint, 17), an angular position of the wheel plate (12) is associated with an angular position of the wiper blade (5; Paragraph [0007]); a parking cam (parking position cam, 25) disposed on the wheel plate (12); two parking contact springs (contact springs, 26, 27), each carrying a parking electrode (Annotated Fig. 3) pressing against the surface of the wheel plate (12; the contact springs are in electrical contact with a respective electrical connection element; Paragraph [0007]) under a resilient bias of the parking contact spring (26, 27; Paragraph [0030]), a track slid (gap, 24) by the parking electrode (Annotated Fig. 3) on the wheel plate (12) during the rotation of the wheel plate (12) is called a parking trace (Fig. 1), characterized in that the distance between the parking electrodes (Annotated Fig. 3) of the two parking contact springs (26, 27) and the central axis of rotation (Annotated Fig. 3) the wheel plate (12) is substantially equal to each other (Annotated Fig. 3), so that the parking traces of the parking electrodes (Annotated Fig. 3) generally coincide with each other (Fig. 3), and the parking cam (25) is a single-trace cam consisting of only one arc-segment (Fig. 2), the parking trace substantially follows a center arc of the parking cam (25; Figs. 2 and 3).  

    PNG
    media_image1.png
    512
    796
    media_image1.png
    Greyscale


Regarding Claim 2, Reith teaches the windscreen wiper (Fig. 1) characterized in that an angular position of the parking cam (25) on the wheel plate (12) corresponds to a parking position of the wiper blade (5; Paragraph [0005]), a condition when the user turns off the windscreen wiper and both of the parking electrodes are in contact with the parking cam (25), such that the wiper motor will stop operating (Paragraph [0005]).  
Regarding Claim 3, Reith teaches the windscreen wiper (Fig. 1) characterized in that an angular position of the parking cam (25) on the wheel plate (12) corresponds to an operating position of the wiper blade (5; Paragraph [0005]), a condition when the user turns off the windscreen wiper and neither of the two parking electrodes is in contact with the parking cam (25) or only one parking electrode is contact with the parking cam (25), such that the wiper motor will stop operating (Paragraph [0012]). 
Regarding Claim 11, Reith teaches a motor vehicle comprising a windscreen wiper (Paragraph [0001]) according to claim 1.
 
Claims 4 – 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reith (DE 10 2014 203 269 A1) in view of Umeno (U.S. Patent Publication No. 2015/0113754 A1).
Regarding Claim 4, Reith teaches all of the elements of claim 1 as discussed above.  
Reith does not explicitly teach the windscreen wiper characterized in that the windscreen wiper further comprises a cleaning fluid pump to spray cleaning fluid to a windscreen of the motor vehicle, and the driving system further comprises: a pump control cam disposed on the wheel plate; two pump control contact springs, each carrying a pump control electrode pressing against the surface of the wheel plate under a resilient bias of the pump control contact spring, a track slid by the pump control electrode on the wheel plate during the rotation of the wheel plate is called a pump control trace, characterized in that the distance between the pump control electrodes of the two pump control contact springs and the central rotation axis of the wheel plate is substantially equal to each other, so that the pump control traces of the pump control electrodes generally coincide with each other, and the pump control cam is a single-trace cam consisting of only one arc- segment, the pump control trace substantially follows a center arc of the pump control cam.  
Umeno, however, teaches the windscreen wiper (Fig. 1) characterized in that the windscreen wiper (Fig. 1) further comprises a cleaning fluid pump (Paragraph [0064]) to spray cleaning fluid (washer fluid, 84) to a windscreen (windshield glass, WG) of the motor vehicle (Fig. 3), and the driving system further comprises: a pump control cam (cam plate “cp”; Fig. 9) disposed on the wheel plate (Annotated Fig. 9; Paragraph [0071]); two pump control contact springs (contacts a, b and c; Paragraph [0071]) , each carrying a pump control electrode pressing against the surface of the wheel plate under a resilient bias of the pump control contact spring (Paragraphs [0070] and [0071]), a track slid (Annotated Fig. 9)  by the pump control electrode on the wheel plate during the rotation of the wheel plate (Annotated Fig. 9) is called a pump control trace, characterized in that the distance between the pump control electrodes of the two pump control contact springs (a, b, c) and the central rotation axis (Annotated Fig. 9) of the wheel plate (Annotated Fig. 9) is substantially equal to each other (Annotated Fig. 9), so that the pump control traces of the pump control electrodes generally coincide with each other (Annotated Fig. 9), and the pump control cam (CP) is a single-trace cam consisting of only one arc- segment, the pump control trace substantially follows a center arc of the pump control cam (cp, Fig. 9).

    PNG
    media_image2.png
    518
    821
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Reith to further include  a cleaning fluid pump to spray cleaning fluid to a windscreen of the motor vehicle, and the driving system further comprises: a pump control cam disposed on the wheel plate; two pump control contact springs, each carrying a pump control electrode pressing against the surface of the wheel plate under a resilient bias of the pump control contact spring, a track slid by the pump control electrode on the wheel plate during the rotation of the wheel plate is called a pump control trace, characterized in that the distance between the pump control electrodes of the two pump control contact springs and the central rotation axis of the wheel plate is substantially equal to each other, so that the pump control traces of the pump control electrodes generally coincide with each other, and the pump control cam is a single-trace cam consisting of only one arc- segment, the pump control trace substantially follows a center arc of the pump control cam, as taught by Umeno, to provide a device with the capability of operating a windscreen pump, since providing a device with washing fluid is routine to one having ordinary skill in the art.
Regarding Claim 5, Reith, as modified, teaches all of the elements of claim 4 as discussed above.  
Reith does not explicitly teach the windscreen wiper characterized in that an angular position of the pump control cam on the wheel plate corresponds to an operating position of the cleaning fluid pump of the windscreen wiper, that is, when the user turns on the cleaning fluid spraying and both pump control electrodes are in contact with the pump control cam, the cleaning fluid pump of the windscreen wiper will operate and sprays the cleaning fluid.  
Umeno, however, teaches the windscreen wiper characterized in that an angular position of the pump control cam (cp) on the wheel plate (Annotated Fig. 9) corresponds to an operating position of the cleaning fluid pump of the windscreen wiper, that is, when the user turns on the cleaning fluid spraying and both pump control electrodes are in contact with the pump control cam (cp), the cleaning fluid pump of the windscreen wiper will operate and sprays the cleaning fluid (Paragraphs [0072] – [0079]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Reith to further include an angular position of the pump control cam on the wheel plate corresponds to an operating position of the cleaning fluid pump of the windscreen wiper, that is, when the user turns on the cleaning fluid spraying and both pump control electrodes are in contact with the pump control cam, the cleaning fluid pump of the windscreen wiper will operate and sprays the cleaning fluid, as taught by Umeno, to provide a device with the capability of operating a windscreen pump, since providing a device with washing fluid is routine to one having ordinary skill in the art.
Regarding Claim 6, Reith, as modified, teaches all of the elements of claim 4 as discussed above.  
Reith does not explicitly teach the windscreen wiper characterized in that an angular position of the pump control cam on the wheel plate corresponds to a closed position of the cleaning fluid pump of the windscreen wiper, that is, when the user turns on the cleaning fluid spraying and neither pump control electrode is in contact with the pump control cam or only one pump control electrode is in contact with the pump 42018P00109WOUS control cam, the cleaning fluid pump of the windscreen wiper will operates and sprays the cleaning fluid.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Reith to further include an angular position of the pump control cam on the wheel plate corresponds to a closed position of the cleaning fluid pump of the windscreen wiper, that is, when the user turns on the cleaning fluid spraying and neither pump control electrode is in contact with the pump control cam or only one pump control electrode is in contact with the pump 42018P00109WOUS control cam, the cleaning fluid pump of the windscreen wiper will operates and sprays the cleaning fluid, as taught by Umeno, to provide a device with the capability of operating a windscreen pump, since providing a device with washing fluid is routine to one having ordinary skill in the art.
Regarding Claim10, Reith, as modified, teaches all of the elements of claim 4 as discussed above.  
Reith does not explicitly teach windscreen wiper characterized in that the parking cam or the pump control cam are provided at respective bottom portions with one or more barbed pins, which, when installed, pierces the wheel plate to fasten the parking cam or the pump control cam to the wheel plate, however,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide one or more barbed pins, which, when installed, pierces the wheel plate to fasten the parking cam or the pump control cam to the wheel plate, since it has been held to be within the general skill of a worker in the art to select a known fastener on the basis of its suitability for the intended use.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reith (DE 10 2014 203 269 A1) in view of Chun et al. (U.S. Patent Publication No. 2015/0175128 A1).
Regarding Claim 9, Reith, as modified, teaches all of the elements of claim 4 as discussed above.   


    PNG
    media_image3.png
    480
    760
    media_image3.png
    Greyscale

Reith does not explicitly teach teaches the windscreen wiper characterized with one or more snap structures are provided on the inner or outer edges of the grooves, the snap structures press down against the parking cam or the pump control cam to prevent component detachment.
Chun, however, teaches the windscreen wiper characterized with one or more snap structures (fixed ring, 146) are provided on the inner or outer edges of the grooves (Fig. 2), the snap structures (146) press down against the parking cam (cam plate, 50) or the pump control cam to prevent component detachment (Fig. 2; Paragraph [0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Reith to further include one or more snap structures are provided on the inner or outer edges of the grooves, the snap structures press down against the parking cam or the pump control cam to prevent component detachment, as taught by Chun, to provide a device where the cam is secured to the worm wheel, thus preventing damage during operation.
Allowable Subject Matter
Claims 7 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: DE 4130972 A1 to Walther  teaches  a windscreen wiper motor with parking position switch for a windscreen wiper motor, an electrically conductive metal sheet  which is attached to the carrier  and at least one slip contact which can be moved over the metal sheet and a plastic material of the carrier joining it, the area of the metal sheet which can be acted on by the slide contact and the area of the carrier  which can be acted on by the slide contact lying in the junction area at least approximately at the same level.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KATINA N. HENSON/Primary Examiner, Art Unit 3723